Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-14-00862-CR

                                  Noel Martinez BALDERAS,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR7108
                        Honorable Raymond Angelini, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

      In accordance with this court’s opinion of this date, appellate counsel’s motion to withdraw
is GRANTED and the trial court’s judgment is AFFIRMED.

       SIGNED September 9, 2015.


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice